The defendant-appellant here — was indicted by a grand jury in the Circuit Court of Randolph County of the offense of rape, and upon his trial in said court was convicted of rape, as charged in said indictment, and his punishment fixed by the trial jury at death.
There is no bill of exceptions in the record.
An examination and consideration of the record proper discloses: indictment in due form of law, due and legal arraignment of the defendant in open court upon the indictment, setting of a day for trial, a special venire drawn for the trial of the case, as required by law, and a proper order for service of the list of jurors and a copy of the indictment upon the defendant. The verdict and sentence thereon are in all respects in legal form. No irregularities appear in any of the orders or proceedings.
No errors appearing upon the record proper, it follows, therefore, that the judgment of the circuit court must be affirmed.
The date for the execution of appellant having passed, it is ordered by this Court that the sentence of death, heretofore pronounced upon the appellant by the Circuit Court of Randolph County, be executed as directed by law on Friday, the 17th day of February, 1939.
Affirmed.
All the Justices concur. *Page 8